Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 145 is amended to correct a dependency error. Claim 145 depends on itself. Claim 145 recites the software stored in the memory which is recited in claim 144, thus the examiner consider Claim 145 is depending on Claim 144. 
The claim listing of the instant application has been amended as follows: 
145. (currently amended) The in vivo glucose monitoring system of claim [145]144, wherein the software……
End of amendment. 

Allowable Subject Matter
Claims 118-146 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fail to teach:
A method for in vivo glucose monitoring of a subject’s glucose levels, the method comprising: 
powering on a first sensor control device disposed on skin of the subject, the first sensor control device comprising a first subcutaneous glucose sensor, a first processor, and a first wireless communication circuitry configured to wirelessly communicate with a reader device, 
wherein a first portion of the first subcutaneous glucose sensor is configured to be positioned under the skin and in contact with interstitial fluid of the subject, and 
wherein a second portion of the first subcutaneous glucose sensor 1s electrically coupled with in vivo glucose monitoring circuitry of the first sensor control device; 
entering a warm-up period of the first sensor control device; 
displaying, by the reader device, a first data indicative of the subject’s glucose levels from the first sensor control device after exiting the warm-up period of the first sensor control device; 
powering on a second sensor control device disposed on the skin of the subject while the first sensor control device is also disposed on the skin, the second sensor control device comprising a second subcutaneous glucose sensor, a second processor, and a second wireless communication circuitry configured to wireless communicate with the reader device, 
wherein a first portion of the second subcutaneous glucose sensor is configured to be positioned under the skin and in contact with the interstitial fluid of the subject, and 
wherein a second portion of the second subcutaneous glucose sensor is electrically coupled with in vivo glucose monitoring circuitry of the second sensor control device; 
entering a warm-up period of the second sensor control device; and 
displaying, by the reader device, a second data indicative of the subject’s glucose levels from the first sensor control device during the warm-up period of the second sensor control device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648